EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Narveson, Reg. # 65,540 on 06/17/2022.


This listing of claims will replace all prior versions of claims:
1.	(Currently Amended) A computer-implemented method, comprising:
configuring a first processor into a first set of partitions, wherein each partition included in the first set of partitions represents a fraction of the first processor;
configuring a first partition included in the first set of partitions to include a first set of engines, wherein each processing context included in a first set of processing contexts within the first partition can be assigned to a different engine in the first set of engines and each engine included in the first set of engines operates within the first partition and is allocated a first set of hardware resources included in the first partition; and
in response to an execution state associated with at least one engine in the first set of engines:
reconfiguring the first processor into a second set of partitions, wherein the second set of partitions is different from the first set of partitions, and
reconfiguring a second partition included in the second set of partitions to include a second set of engines, wherein each processing context included in a second set of processing contexts within the second partition can be assigned to a different engine in the second set of engines and each engine included in the second set of engines operates within the second partition and is allocated a second set of hardware resources included in the second partition, 
wherein:
each engine included in the first set of engines comprises a logical grouping of a subset of the first set of hardware resources, and
each engine included in the second set of engines comprises a logical grouping of a subset of the second set of hardware resources.

2.	(Previously Presented) The computer-implemented method of claim 1, wherein a first engine and a second engine are included in the first set of engines and the second set of engines, and further comprising:
prior to reconfiguring the second partition:
executing a first processing context of a plurality of processing contexts on the first engine, and
executing a second processing context of the plurality of processing contexts on the second engine; and
in response to reconfiguring the second partition:
executing a third processing context of the plurality of processing contexts on the first engine, and
continuing to execute the second processing context on the second engine.

3.	(Previously Presented) The computer-implemented method of claim 1, wherein the first set of engines includes a first engine and a second engine and the second set of engines includes the first engine and not the second engine, and wherein reconfiguring the second partition comprises assigning at least a portion of the first set of hardware resources allocated to the second engine to the first engine.

4.	(Previously Presented) The computer-implemented method of claim 3, wherein the first engine and the second engine are included in the first partition.

5.	(Previously Presented) The computer-implemented method of claim 1, wherein the first set of engines includes a first engine and the second set of engines includes the first engine and a second engine, and wherein reconfiguring the second partition comprises assigning a portion of the first set of hardware resources allocated to the first engine to the second engine.

6.	(Original) The computer-implemented method of claim 1, further comprising:
executing a first instance of a first processing context of a plurality of processing contexts on a first engine included in the first set of engines; and
executing a second instance of the first processing context on a second engine included in the first set of engines.

7.	(Original) The computer-implemented method of claim 6, wherein the first instance of the first processing context and the second instance of the first processing context are compliant with the automotive safety integrity level D (ASIL-D) standard.

8.	(Original) The computer-implemented method of claim 1, further comprising:
detecting a memory access operation that accesses a first memory address associated with the first processor;
determining, based on an index value, that the memory access operation applies to a first engine included in at least one of the first set of engines and the second set of engines;
computing a second memory address based on the first memory address and the index value, wherein the second memory address accesses a register associated with the first engine; and
performing the memory access operation.

9.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
detecting a first memory write access operation that stores a first value at a first memory address associated with the first processor;
detecting a first memory read access operation directed towards a second memory address associated with the first processor;
performing a second memory read access operation to read a second value at a third memory address, wherein the third memory address is based on the first value and is associated with a first engine included in at least one of the first set of engines and the second set of engines; and
performing a second memory write access operation to store the second value at the second memory address.

10.	(Original) The computer-implemented method of claim 1, further comprising:
detecting a memory write access operation that stores a first value at a first memory address associated with the first processor;
detecting a memory write access operation that stores a second value at a second memory address associated with the first processor; and
performing a memory write access operation to write the second value at a third memory address based on the first value, wherein the third memory address is associated with a first engine included in at least one of the first set of engines and the second set of engines.

11.	(Currently Amended) A non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor to perform the steps of:
configuring a first processor into a first set of partitions, wherein each partition included in the first set of partitions represents a fraction of the first processor;
configuring a first partition included in the first set of partitions to include a first set of engines, wherein each processing context included in a first set of processing contexts within the first partition can be assigned to a different engine in the first set of engines and each engine included in the first set of engines operates within the first partition and is allocated a first set of hardware resources included in the first partition; and
in response to an execution state associated with at least one engine in the first set of engines:
reconfiguring the first processor into a second set of partitions, wherein the second set of partitions is different from the first set of partitions, and
reconfiguring a second partition included in the second set of partitions to include a second set of engines, wherein each processing context included in a second set of processing contexts within the second partition can be assigned to a different engine in the second set of engines and each engine included in the second set of engines operates within the second partition and is allocated a second set of hardware resources included in the second partition;
wherein:
each engine included in the first set of engines comprises a logical grouping of a subset of the first set of hardware resources, and
each engine included in the second set of engines comprises a logical grouping of a subset of the second set of hardware resources.

12.	(Previously Presented) The non-transitory computer-readable medium of claim 11, wherein a first engine and a second engine are included in the first set of engines and the second set of engines, and further comprising:
prior to reconfiguring the second partition:
executing a first processing context of a plurality of processing contexts on the first engine, and
executing a second processing context of the plurality of processing contexts on the second engine; and
in response to reconfiguring the second partition:
executing a third processing context of the plurality of processing contexts on the first engine, and
continuing to execute the second processing context on the second engine.

13.	(Previously Presented) The non-transitory computer-readable medium of claim 11, wherein the first set of engines includes a first engine and a second engine and the second set of engines includes the first engine and not the second engine, and wherein reconfiguring the second partition comprises assigning at least a portion of hardware resources allocated to the second engine to the first engine.

14.	(Previously Presented) The non-transitory computer-readable medium of claim 13, wherein the first engine and the second engine are included in the first partition.

15.	(Previously Presented) The non-transitory computer-readable medium of claim 11, wherein the first set of engines includes a first engine and the second set of engines includes the first engine and a second engine, and wherein reconfiguring the second partition comprises assigning a portion of hardware resources allocated to the first engine to the second engine.

16.	(Original) The non-transitory computer-readable medium of claim 11, further comprising:
executing a first instance of a first processing context of a plurality of processing contexts on a first engine included in the second set of engines; and
executing a second instance of the first processing context on a third engine included in the second set of engines.

17.	(Previously Presented) The non-transitory computer-readable medium of claim 11, wherein reconfiguring the second partition comprises merging hardware resources of the first partition with hardware resources of the second partition to generate a first modified partition.

18.	(Previously Presented) The non-transitory computer-readable medium of claim 11, wherein reconfiguring the second partition comprises assigning a portion of hardware resources of the first partition to the second partition.

19.	(Original) The non-transitory computer-readable medium of claim 11, further comprising:
executing a first processing context associated with a first virtual machine on a first engine included in the second set of engines;
terminating execution of a second processing context associated with a second virtual machine on a second engine included in the second set of engines;
determining that the first virtual machine is in an idle state;
determining that a second processor has resources available to execute the first processing context associated with the first virtual machine; and
migrating the first virtual machine executing on the first processor to the second processor.

20. 	(Currently Amended) A system, comprising:
a memory storing a software application; and
a processor that, when executing the software application:
configures a first processor into a first set of partitions, wherein each partition included in the first set of partitions represents a fraction of the first processor;
configures a first partition included in the first set of partitions to include a first set of engines, wherein each processing context included in a first set of processing contexts within the first partition can be assigned to a different engine in the first set of engines and each engine included in the first set of engines operates within the first partition and is allocated a first set of hardware resources included in the first partition; and
in response to an execution state associated with at least one engine in the first set of engines:
reconfiguring the first processor into a second set of partitions, wherein the second set of partitions is different from the first set of partitions, and
reconfigures a second partition included in the second set of partitions to include a second set of engines, wherein each processing context included in a second set of processing contexts within the second partition can be assigned to a different engine in the second set of engines and each engine included in the second set of engines operates within the second partition and is allocated a second set of hardware resources included in the second partition,
wherein:
each engine included in the first set of engines comprises a logical grouping of a subset of the first set of hardware resources, and
each engine included in the second set of engines comprises a logical grouping of a subset of the second set of hardware resources.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BING ZHAO/
Primary Examiner, Art Unit 2198